Jenkins, P. J.,
dissenting. In my opinion the court did not err in sustaining the general demurrer to count 2 of the petition, upon which ruling the majority opinion reverses the judgment. This ' count does not charge actual knowledge by the railroad company of the decedent’s presence on its track, nor does it charge wilful or wanton misconduct on the defendant’s part. It is well recognized that ordinarily the only duty which a railroad company owes to a trespasser upon or about its property is not to injure him wantonly or wilfully after his'presence has become actually known; but the failure to take proper and needful steps for his protection after his presence is known may amount to wilful and wanton misconduct. I think it has become well settled by the decision in Lowe v. Payne, 156 Ga. 312 (supra), that, in the absence of actual knowledge of the presence of the trespasser on the track at the time and place of the injury, the fact that it was the duty of the railroad company to anticipate that trespassers might-be present on the track at the place of the injury, and that a failure to do so might amount to a lack of ordinary care, is not the equivalent of actual knowledge in the sense that such -failure would constitute wilful and wanton misconduct. Before the rendition of the Lowe decision, this court, in . Tice v. Central of Ga. Ry. Co., 25 Ga. App. 346 (103 S. E. 216), placed a failure to apprehend the presence of a trespasser, at a time when and a place where it was incumbent on the railroad to do so, upon the same footing as actual knowledge of his presence. This court so interpreted certain Supreme Court decisions, among which was Wright v. Southern Ry. Co., 139 Ga. 448, 450 (77 S. E. 384). Subsequently to the Lowe decision, however, the decisions have been uniform to the effect that failure to anticipate and discover the presence of the trespasser at a time when and place where it was the railroad’s duty to do so would not of itself amount to wilful and wanton misconduct. In fact the amended count 2 of the petition seems to recognize this principle of law; and not having charged actual knowledge of the decedent’s presence, it does not charge- wilful or wanton misconduct on the part of the railroad. Accordingly, it would appear perfectly plain that, if the decedent himself was guilty of lack of ordinary care in trespassing upon the railroad track in the manner set forth, the mere negligence of the railroad in failing to anticipate and thereafter actually ascertain his presence at the time and place of the injury would not authorize *168a recovery. The Code, § 105-603, declares: “If the plaintiff by ordinary care conld have avoided the consequences to himself caused by the defendant’s negligence, he is not entitled to recover.” The rule would be different if the defendant was guilty of wilful and wanton misconduct, or if what under the circumstances would seem to be the negligent presence of the trespasser on the track was brought about by such peculiar circumstances as would explain such presence and relieve him from a lack of ordinary care. Southern Ry. Co. v. Kelley, 52 Ga. App. 137 (182 S. E. 631). Thus, if under the circumstances alleged the decedent was himself, as a matter of law, guilty of a lack of ordinary care in continuing to walk longitudinally along the track with his back to the approaching train, despite the distracting circumstances disclosed by count 2 of the petition, he could not recover. In my opinion, the case of Atlantic Coast Line R. Co. v. Fulford, 159 Ga. 812 (3, 5), 814, 815 (supra), is decisive of the question as to whether the decedent was manifestly guilty of a lack of ordinary care. See also Moore v. So. Ry. Co., 136 Ga. 872 (72 S. E. 403); Young v. So. Ga. Ry. Co., 34 Ga. App. 537, 539, 540 (130 S. E. 542). My colleagues appear to hold that the decedent might be excused from the lack of ordinary care in walking longitudinally along the defendant’s track with his back to the approaching train, by reason of the fact that just before and at the time of the injury his attention was diverted from his peril by being attracted to another train passing on a parallel track twelve or fifteen feet from him, which so engrossed his attention and dulled his senses as to prevent him from looking or hearing or seeing the train approaching from his rear on the track 'along which he was walking. As I see it, the fact that these known disturbing conditions existed at the time of the injury, and that notwithstanding such augmented peril, he neveitheless thereafter continued to walk for a considerable distance in front of the approaching train, with his back to whatever danger might be approaching from his rear, aggravates rather than extenuates the negligence necessarily attributable to him. The negligence consists in putting himself in a known place of peril and continuing therein at a time and under conditions when he must have known that his faculties were incapable of sensing any danger approaching from his rear. As the courts have often said, a person has no right to shut his eyes to known dangers and volun*169tarily and needlessly subject himself to known peril. If he does so, he must necessarily be adjudged guilty of a lack of ordinary care. Thus the diversion of the mind and senses of the decedent by the passage of the train on the adjoining track merely increased his own negligence. This fact can not be taken advantage of by the plaintiff, where it is not shown that the defendant actually saw the decedent on the track, or was aware that he was thus incapacitated to protect himself from the impending peril. The rule of liability growing out of the incapacity of the injured trespasser at the time of the injury relates to another theory, and has application only when the presence of the trespasser is known and his incapacity is manifest. It is the general rule that a railroad company is authorized to act on the assumption that a person who is walking along the track, and who is of full age and laboring under no apparent disability, will leave it in time to' save himself. If, however, the trespasser is thus walking with his baclc to an approaching train, without turning or looking or listening to guard himself against impending peril from his rear, and the operatives of the train actually see him in time to afford protection, it might be that a failure to take necessary steps for his protection would amount to wilful and wanton misconduct- If, in- addition to this, it should be apparent to the operatives that the risk and peril to the observed trespasser were augmented by reason of the fact that, while continuing on the track, his attention was being devoted to watching the passing of another nearby train on a parallel track, and his mind was thus occupied and his senses dulled and made oblivious to the approach of the train from his rear on ,the track along which he continued to walk, then and in such a case a failure on the defendant’s part to take all needful and proper steps for his protection could well be taken as wilful and wanton misconduct on its part. Accordingly, it is true that if count 2 of the petition had alleged that the defendant saw the decedent in time to avoid his injury, and that it was manifest that his mind was diverted and engrossed and his sense of hearing dulled by the passing of the other train, yet it nevertheless failed to take such precautionary steps as lay within its power for his protection, and that its failure so to do under such circumstances amounted to wilful and wanton misconduct, a case for the jury might have been set out. In other words, the principle of incapacity or diverted attention does not mitigate, but, *170on the contrary, augments the trespasser’s negligence. It applies against a railroad company only in those cases where it is shown that the company actually discovered the presence of the trespasser on its track, in which event any manifest incapacity or diverted attention on his part might well prevent the operatives of the train from assuming that the trespasser would get off in time to save himself. Especially would this be true where he continues to walk on the track with his back to the approaching train. Under conditions such as just supposed, a failure on the part of the operatives to take all proper precautions within their power for the protection of a trespasser under such circumstances would raise and present the question of liability on account of wilful and wanton misconduct.